EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Orson Bell (Reg. No. 77,174) on 02/10/2021.

Independent claims 1, 12, 25 and 28 are amended as follows:
1. (Currently Amended) A method for wireless communications by a user equipment (UE), comprising: determining one or more band combinations that share an antenna switch, wherein when at least one band in a band combination is switched from a first antenna port to a second antenna port, [[the]] other bands in the band combination are switched to the second antenna port; identifying one or more downlink bands in the one or more band combinations affected by switching from the first antenna port to the second antenna port for one or more uplink bands in the one or more band combinations; and sending a list to a base station (BS) of the identified one or more downlink bands and the one or more uplink bands.  

12. (Currently Amended) A method for wireless communications by a base station (BS), comprising: receiving, from a user equipment (UE), a list of one or more bands in one or more band combinations that share an antenna switch, wherein when at least one band in a band combination is switched from a first antenna port to a second antenna port, [[the]] other bands in the band combination are switched to the second antenna port, wherein the list comprises: one or more downlink bands in the one or more band combinations 

25. (Currently Amended) An apparatus for wireless communications by a user equipment (UE), comprising: means for determining one or more band combinations that share an antenna switch, wherein when at least one band in a band combination is switched from a first antenna port to a second antenna port, [[the]] other bands in the band combination are switched to the second antenna port; means for identifying one or more downlink bands in the one or more band combinations affected by switching from the first antenna port to the second antenna port for one or more uplink bands in the one or more band combinations; and means for sending a list to a base station (BS) of the identified one or more downlink bands and the one or more uplink bands.  

28. (Currently Amended) An apparatus for wireless communications by a base station (BS), comprising: means for receiving, from a user equipment (UE), a list of one or more bands in one or more band combinations that share an antenna switch, wherein when at least one band in a band combination is switched from a first antenna port to a second antenna port, [[the]] other bands in the band combination are switched to the second antenna port, wherein the list comprises: one or more downlink bands in the one or more band combinations affected by switching from the first antenna port to the second antenna port for one or more uplink bands in the one or more band combinations; and the one or more uplink bands; and means for scheduling the UE based on the received list.  






Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Claims 1-30 are allowed.
Independent claims 1 and 25 are respectively directed to a method and an apparatus (UE) for performing Sounding Reference Signal (SRS) antenna switching in a network employing carrier aggregation. Independent claims 12 and 28 embodies the method and the base station (BS) counterparts of the above method.  The independent claims were amended to further define the claimed invention.  Specifically, independent claims 1 and 25 were similarly amended to show: “…determining one or more band combinations that share an antenna switch, wherein when at least one band in a band combination is switched from a first antenna port to a second antenna port, [[the]] other bands in the band combination are switched to the second antenna port; identifying one or more downlink bands in the one or more band combinations affected by switching from the first antenna port to the second antenna port for one or more uplink bands in the one or more band combinations; and sending a list to a base station (BS) of the identified one or more downlink bands and the one or more uplink bands.”  On the other hand, independent claims 12 and 28 were similarly amended to show “…receiving, from a user equipment (UE), a list of one or more bands in one or more band combinations that share an antenna switch, wherein when at least one band in a band combination is switched from a first antenna port to a second antenna port, [[the]] other bands in the band combination are switched to the second antenna port, wherein the list comprises: one or more downlink bands in the one or more band combinations affected by switching from the first antenna port to the second antenna port for one or more uplink bands in the one or more band combinations; and the one or more uplink bands; and scheduling the UE based on the received list.”
The amendments further limit the scope of the claimed invention and with the amendments presented, there is no teaching, suggestion, or motivation for combination in the 

Previously-cited Liu et al. (US 2017/0302419) and Khlat (US 2018/0191067), taken individually or in combination, does not anticipate nor render obvious the claimed invention detailed above, in combination with the remaining claimed limitations.

An updated search has been performed and no prior art of record has been found that anticipates or render obvious the claimed invention as specifically presented in the independent claims.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140235289 A1 – directed to uplink transmission power control for multiple regulated frequency bands or component carriers. The wireless communication device determines a total transmission power for at least one component carrier and allocates transmission power to at least one antenna.
US 8953699 B2 – directed to supporting coordinated multipoint transmissions including joint transmissions from two or more transmission points, specifically the method of receiving indication of two or more CSI reference signal configurations, each CSI reference signal configuration representing one or more antenna ports comprising a set of antenna ports; determining a first set of transmission parameters corresponding to a first set of antenna ports corresponding to a first CSI reference signal configuration and a second set of transmission parameters corresponding to a second set of antenna ports corresponding to a second CSI reference signal configuration; the first set and second set of transmission parameters determined to maximize the sum data rate for simultaneous transmission from the first set and the second set of antenna ports; conveying, to the base station, information pertaining to the first set of transmission parameters and the second set of transmission parameters.
US 20180159563 A1 – directed to a multi-band RF circuit which includes multiple antenna ports coupled to multiple antennas and an antenna swapping circuit coupled to the multiple antenna ports. Control circuitry in the multi-band RF circuit controls the antenna swapping circuit to selectively couple various transmit and/or receive filters with any one or more of the multiple antenna ports to support uplink carrier aggregation (ULCA) and/or multiple-input multiple-output (MIMO) operations with a minimum number of transmit and receive filters.
US 20190028136 A1 – directed to a reconfigurable front-end module for carrier aggregation. In some embodiments, a front-end module can include a plurality of signal ports and a plurality of antenna ports. The front-end module can further include a switch assembly configured to route signals along one or more of a plurality of filtering paths between the signal ports and the antenna ports. Each of the filtering paths can include a filter, and the filtering paths can be configured to allow the antenna ports to be combined outside of the front-end module to accommodate a corresponding antenna configuration.

Thus, for the reasons indicated above, the claims are allowed.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDENTOR PASIA/Primary Examiner, Art Unit 2413